Citation Nr: 0729628	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1983 to May 1994.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2004 decision by the RO.

The veteran testified at a hearing held during September 2005 
at the RO before a decision review officer.  He also 
testified at a hearing held during June 2007 at the RO before 
the undersigned Board member.


FINDING OF FACT

The veteran has a current bilateral defective hearing that 
can be attributed to in-service noise exposure.

CONCLUSION OF LAW

Allowing for reasonable doubt, the veteran has bilateral 
defective hearing that was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claimed service connection for both tinnitus and 
hearing loss.  By a January 2006 decision, the RO granted 
service connection for tinnitus, but the claim of service 
connection for hearing loss remained denied.  The veteran 
seeks service connection for bilateral hearing loss which he 
contends was caused by exposure to acoustic trauma in 
service.   He testified at the June 2007 hearing that he had 
served on aircraft carriers.  He was an electrician's mate, 
and worked in the engine rooms continuously where he was 
exposed to noise from engines and generators.  He also served 
on as a flight line electrician exposed to jet engines.  He 
served aboard his ship in the fire department when it was in 
a ship yard.  At one point his ship was berthed in a 
different ship yard, and the crew had to park their cars 
outside the gate and walk through the entire ship yard.  He 
testified as to how ship yards were always extremely noisy     

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Review of the veteran's service medical records reveals no 
complaint or treatment for a hearing problem.  His January 
1994 separation examination showed his hearing to be normal.  
The veteran also testified that he did not believe that he 
was given an audiometric examination in connection with that 
physical.  However, review of the SMRs also shows that the 
veteran was given regular audiometric examinations throughout 
his period of active service from June 1983 to May 1994.  An 
audiometric examination conducted in December 1993, six 
months before his discharge from service, showed that the 
veteran's hearing was normal.  The veteran also testified 
that there was a period of time in service when hearing loss 
in service was suspected, and he had to go back for a retest 
after 3 days.  Review of the SMRs reveals two periods of 
retesting: June 25, 1986, with a retest on June 26, 2006; and 
June 29, 1987, with a retest on June 30, 1987.  While 
retesting may have evidenced some concern that the veteran's 
hearing could have been deteriorating, the Board notes that 
all of his audiometric examinations in service were within 
normal limits.  There was no significant change in the 
veteran's hearing from August 1983 to December 1993.

The record shows that the veteran began to experience 
vertigo, hearing loss, and tinnitus in about September 1995.  
An October 1995 private examination report shows that he 
underwent testing to determine the cause, but no specific 
cause was found.  At that time audiometric testing showed 
that he had 84 percent speech discrimination on the right 
side, and 96 percent speech discrimination on the left.  The 
examiner diagnosed some sensorineural hearing loss on the 
right side, commenting that there appeared to be a large 
discrepancy between the veteran's inability to hear a tuning 
fork at 120 Hertz, and having speech discrimination of 84 
percent.  By December 1995 the veteran's balance problems had 
resolved. However, his doctor noted in a March 2004 letter 
that he had seen the veteran for hearing loss and tinnitus, 
and he had referred the veteran to the University of Michigan 
as a possible candidate for a cochlear implant.  

A February 1996 report of examination by an otolaryngologist 
at the University of Michigan Medical Center noted that the 
veteran had a suggestion of hearing loss in the right ear for 
several weeks or months before a dramatic loss in November 
1995.  Audiometric testing showed that the veteran had a 
severe hearing loss in the low frequencies rising to the 
moderate range in the mid and high frequencies on the right.  
There was no speech discrimination remaining in the right 
ear.  The left ear hearing was borderline of normal with 88 
percent discrimination.  The veteran was counseled about the 
use of a hearing aid.  The record shows that the veteran's 
hearing continued to deteriorate in both ears, and in 
November 2000 he had surgery for a cochlear implant in his 
right ear at the University of Michigan Medical Center.

The veteran filed an audiology report with an opinion dated 
in September 2005 from C.B.R., an audiologist with Bieri 
Hearing Services in Saginaw, Michigan.  He reported his 
history of exposure to noise in service, and the 
deterioration of his hearing after service, essentially as 
noted above.  The examiner noted that the veteran had a 
cochlear implant in his right ear, and profound Sensorineural 
hearing loss in the left ear with very poor speech 
discrimination.  Although she had not been able to review the 
veteran's claims file, the examiner opined that it was at 
least as likely that his hearing loss was related to noise 
exposure in service (there was no opinion relating to 
tinnitus).

At a VA audiometric examination of the veteran in December 
2005, arranged with a contract audiologist, C.B. of Hozer's 
Hearing Clinic in Saginaw, Michigan, the claims file was 
provided for review.  Again, the veteran's reported his 
history similar to that noted above.  The examiner noted a 
profound, primarily sensorineural hearing loss bilaterally.  
She stated that, due to the severity of the hearing loss, 
there was no response for the speech reception threshold 
(SRT) bilaterally, and the speech discrimination scores were 
unobtainable at such a high intensity level.  Tympanograms 
were type A, consistent with normal middle ear function 
bilaterally.  Otoscopy revealed a clear view of the tympanic 
membrane bilaterally.  She opined that, after reviewing the 
claims file and based on the day's results, the veteran's 
hearing loss was less than likely as not caused by or as a 
result of noise exposure incurred during active duty; 
however, his tinnitus was at least as likely as not caused by 
or as a result of noise exposure incurred during active duty.

Based on the VA contract audiologist's opinion, the RO 
granted service connection for tinnitus by a January 2006 
decision.  Although hearing loss and tinnitus are separate 
disabilities, medical treatises indicate that the cause of 
tinnitus can usually be determined by finding the cause of 
the associated hearing loss.  See, e.g., Harrison's 
Principles of Internal Medicine 182 (Anthony S. Fauci et al. 
eds., 
16th ed. 2005).  The reverse of that proposition can also be 
true.  Here, the record shows that the veteran did not 
complain about, or seek treatment for, tinnitus and hearing 
loss until about September 1995, some 15 months after 
service.  The Board notes that the VA contract audiologist in 
December 2005 gave no rationale for her opinions attributing 
the veteran's tinnitus to exposure to acoustic trauma in 
service, but not his hearing loss, even though she did state 
that she reviewed the claims file.  Therefore, the Board 
finds that her opinion has no more weight than the opinion of 
the veteran's private audiologist in September 2005 that 
linked his hearing loss to exposure to noise in service.  The 
Board also notes that the record supports that the veteran 
did work during his 11 years in service that provided a great 
deal of exposure to noise.  The veteran did not do work in 
the 15 months after service that provided exposure to noise.  
Even though his hearing loss was not diagnosed within one 
year from his discharge from service in May 1994, it was only 
a short time after service, and not many years, before the 
veteran sought treatment for his hearing loss.    

In light of the available evidence, and with resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for hearing loss is warranted.  See Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  The appeal of this issue will 
therefore be allowed.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


